Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: page 7, lines 18-19 reference number 72 is missing from the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The claim subject matter of claims 13 and 14 are not shown in the figures.  Therefore, the subject matter of claims 13 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities:
In the BRIEF DESCRIPTION OF THE DRAWINGS Figures 13-15 were referred to as the sixth embodiment, however Figures 1-12 were not identified with belonging to any one of a first to fifth embodiment.  The description of Figures 1-12 should include which specific embodiment it belongs to.
Page 3, lines 7-8; Page 4, lines 3-4; Page 9, lines 12-14; Page 11, lines 16-18, state “… so that the elastic sheet pressing block maintains a pressed-down state, and the elastic sheet and the wiring end maintain an on state, and then circuit opening is realized.”  Regarding “...and then circuit opening is realized”, it appears that when the elastic sheet and the wiring end are in the on state, this would create a closed circuit.  Therefore, the elastic sheet and the wiring end in the on state would not create a circuit opening.
Appropriate correction is required.


Claim Objections
Claims 1 - 4, 6, 16 - 18, 20 are objected to because of the following informalities:  
Claim 1, line 7, “an upper the socket” appears to be missing a word/phrase.
Claim 2, line 14, “an upper   block” should be - - an upper pressing block - -.
Claim 2, line 14, “a lower   block” should be - -a lower pressing block - -.
Claim 2, line 16, “the upper block” should be - -the upper pressing block - -.
Claim 2, lines 32-34 state “… so that the elastic sheet pressing block maintains a pressed-down state, and the elastic sheet and the wiring end maintain an on state, and then circuit opening is realized.”  Regarding “...and then circuit opening is realized”, it appears that when the elastic sheet and the wiring end are in the on state, this would create a closed circuit.  Therefore, the elastic sheet and the wiring end in the on state would not create a circuit opening.
Claim 3, lines 25-26 state “… so that the elastic sheet pressing block maintains a pressed-down state, and the elastic sheet and the wiring end maintain an on state, and then circuit opening is realized.”  Regarding “...and then circuit opening is realized”, it appears that when the elastic sheet and the wiring end are in the on state, this would create a closed circuit.  Therefore, the elastic sheet and the wiring end in the on state would not create a circuit opening.
Claim 4, line 3, “the upper block” should be - -the upper pressing block - -
Claim 6, line 7, “the pressuring rod” lacks antecedent basis.
Claim 16, line 3, the limitation “coreare” should be corrected.
Claim 17, lines 33-35 state “…the elastic sheet pressing block maintains a pressed-down state, and the elastic sheet and the wiring end maintain an on state, and then circuit opening is realized.”  Regarding “...and then circuit opening is realized”, it appears that when the elastic sheet and the wiring end are in the on state, this would create a closed circuit.  Therefore, the elastic sheet and the wiring end in the on state would not create a circuit opening.
Claim 18, line 10, “the first support” lacks antecedent basis.
Claim 18, lines 26-28 state “…the elastic sheet pressing block maintains a pressed-down state, and the elastic sheet and the wiring end maintain an on state, and then circuit opening is realized.”  Regarding “...and then circuit opening is realized”, it appears that when the elastic sheet and the wiring end are in the on state, this would create a closed circuit.  Therefore, the elastic sheet and the wiring end in the on state would not create a circuit opening.
Claim 20, line 7, “the pressuring rod” lacks antecedent basis.
Appropriate correction is required.
 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the leakage protector is configured to control an opening and closing of a circuit between the power socket and wiring end” in claim 1, lines 8-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
----
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“wherein the leakage protector comprises a protector device and an elastic sheet; wherein the protector device is disposed on an upper portion of the base, and used to control an opening and closing of the elastic sheet and the wiring end” in claim 2, lines 1-4; 
“wherein the leakage protector comprises: the protector device and the elastic sheet; the protector device is disposed on an upper portion of the base, and controls an opening and closing of the elastic sheet and the wiring end” in claim 3, lines 1-3;
“wherein the leakage protector comprises: the protector device and the elastic sheet; the protector device is disposed on an upper portion of the base, and controls an opening and closing of the elastic sheet and the wiring end” in claim 17, lines 1-4;
“wherein the leakage protector comprises: a protector device and a elastic sheet; the protector device is disposed on the upper the base, and controls an opening and closing of the elastic sheet and the wiring end” in claim 18, lines 1-3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by MURAHARI et al. US 20180115146 A1.
	In reference to claim  1, MURAHARI teaches a leakage protective socket (10; fig. 1), comprising: a socket housing (housing of 10), and a leakage protector (100; fig. 4, 6) and an electrical connection portion (contacts in 10s; fig. 1) disposed in the socket housing; wherein the socket housing comprises a support frame (internal structure of 10; fig. 3) for fixing the electrical connection portion, a base  (17; fig. 3) for fixing the leakage protector (17 holds the PCB assembly 25.  The circuit components of 100 are mounted on the PCB assembly 25.  See circuit diagram of 100 in figs. 6, 7 and the figures of the PCB in figs. 8A-D), and a power socket (screw terminals on the lateral sides of 10; fig. 1) for connecting an external power supply; one end of the electrical connection portion is provided with a wiring end (near lead line 15n, 20n, 15h, 20h; fig. 9A), and the other end of the electrical connection portion is provided with at least one plug-in end (not shown, but the distal end of the contacts near the receptacle holes in figure 1); an upper the socket housing is provided with a receptacle hole (10s; fig. 1) corresponding to the plug-in end; the leakage protector is configured to control an opening and closing of a circuit between the power socket and the wiring end (see [0074], lines 1-7).
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MURAHARI et al. US 20180115146 A1 in view of CA 2512785 A1 (herein CA785).
	In reference to claim  7, MURAHARI teaches wherein the socket housing is provided with a reset button and a test button (see [0002] which explains that a reset button and test button are inherent with GFCI receptacles).
	However MURAHARI does not teach bottoms of the reset button and the test button are respectively provided with a corresponding micro switch.
	CA785 teaches bottoms of the reset button (216; fig. 3) and the test button (215; fig. 3) are respectively provided with a corresponding micro switch (page 9, lines 28-29).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of CA785 to modify MURAHARI in order to improve the leakage protective socket by utilizing long life expectancy of a microswitch.
 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over MURAHARI et al. US 20180115146 A1 in view of CN 104917000 A (herein CA000).
	In reference to claim  12, MURAHARI teaches the socket housing is provided with a second indication observing portion, and the protector device is provided with an indicator light; when the connection maintaining device is powered on, it is observed through the second indication observing portion that the indicator light lights up.
	However MURAHARI does not teach the protector device is provided with an indicator lamp.
	CA000 teaches the socket housing (fig. 1) is provided with a second indication observing portion (near lead line 5), and the protector device (3; fig. 1) is provided with an indicator lamp (5; fig. 1); when the connection maintaining device is powered on, it is observed through the second indication observing portion that the indicator lamp lights up.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of CA000 to modify MURAHARI as an alternative to using an LED light for indication.  The user is still alerted to the operational state of the leakage protective socket, therefore new results are not produced.


Allowable Subject Matter
Claims 2-6, 8-11, 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         08/08/2022